Name: 82/391/EEC: Commission Decision of 28 May 1982 amending Commission Decision 82/173/EEC opening a standing invitation to tender for the export of durum wheat held by the Greek intervention agency (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-16

 Avis juridique important|31982D039182/391/EEC: Commission Decision of 28 May 1982 amending Commission Decision 82/173/EEC opening a standing invitation to tender for the export of durum wheat held by the Greek intervention agency (Only the Greek text is authentic) Official Journal L 169 , 16/06/1982 P. 0033 - 0033*****COMMISSION DECISION of 28 May 1982 amending Commission Decision 82/173/EEC opening a standing invitation to tender for the export of durum wheat held by the Greek intervention agency (Only the Greek text is authentic) (82/391/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 376/70 of 27 February 1970 laying down the procedures and conditions for the disposal of cereals held by intervention agencies (3), as last amended by Regulation (EEC) No 1687/76 (4); Whereas the Hellenic Republic, in a communication dated 13 May 1982, advised the Commission of its wish to fix on 23 June 1982 the last partial invitation to tender referred to in Commission Decision 82/173/EEC (5); Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS DECISION: Article 1 Article 5, third subparagraph, of Decision 82/173/EEC is amended as follows: 'The time limit for submission of tenders under the last partial invitation to tender shall expire on 23 June 1982 at 1 p.m. (Brussels time).' Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 28 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 382, 31. 12. 1981, p. 37. (3) OJ No L 47, 28. 2. 1970, p. 49. (4) OJ No L 190, 14. 7. 1976, p. 1. (5) OJ No L 78, 24. 3. 1982, p. 25.